Citation Nr: 1452562	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for status post left total hip replacement with traumatic arthritis (left hip disability), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for degenerative disc disease, lumbar spine, with degenerative joint disease (low back disability), as secondary to service-connected left hip disability.

3.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2014, and a copy of the hearing transcript is of record.

During the March 2014 hearing, the Veteran submitted additional evidence accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA and VBMS).  The Board has reviewed the contents of the electronic file in addition to the paper file in deciding this claim.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's left hip disability is reasonably shown to have been manifested by moderately severe residuals; markedly severe residuals of weakness, pain, or limitation of motion are not shown.

2.  Resolving all doubt in the Veteran's favor, the Veteran's low back disability was caused by his service-connected left hip disability.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no higher, for a left hip disability have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2013).

2.  The criteria for service connection for a low back disability, as secondary to a left hip disability, have been met. 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, prior to the initial rating in this matter, letters dated December 2010, January 2011, and February 2011 notified the Veteran of what was necessary to substantiate claims for increased rating, secondary service connection, and TDIU, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has also been met here.  The Veteran's private medical records and VA treatment records have been obtained.  The Veteran was afforded VA examinations, which are adequate because the examiners considered all of the pertinent evidence of record, and provided a complete rationale for the evaluations provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.). 

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in March 2014.  At the hearing, the undersigned identified the issues on appeal and discussed the Veteran's current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of the claim decided herein.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  Accordingly, the Board may proceed with appellate review.  

II.  Increased Rating - left hip disability

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59  (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's current 30 percent disability rating is the minimum rating that is assigned after a hip replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5054 (2013). A 50 percent evaluation is warranted for a hip replacement manifested by moderately severe residuals of weakness, pain or limitation of motion, while a 70 percent evaluation may be assigned for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  Id.  A 90 percent evaluation may be assigned following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  Id.

Normal range of motion (ROM) for the hip is flexion from 0-125 degrees and abduction from 0-45 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).

The Board notes that words such as "moderately severe" and "markedly severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just as contemplated by the requirements of the law."  38 C.F.R. § 4.6.  Use of terminology such as "moderate" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

By way of background, the Veteran has been service connected for a left hip disability since April 1997.  He submitted a claim for an increased rating in September 2010.  

On January 2011 VA examination, the Veteran reported that his disability had worsened.  He reported daily, intermittent pain that would last from 5 to 10 minutes and usually resolved after sitting and resting.  On examination, gait was within normal limits.  There was no need for assistive devices.  Reflexes were 2 for patellar and Achilles.  Toe walk, heel walk, and heel-to-toe walking was normal.  ROM of the bilateral hips revealed flexion limited to 110 degrees, extension to 28 degrees, abduction to 40 degrees, adduction to 23 degrees, external rotation to 30 degrees, and internal rotation to 30 degrees.  ROM was limited by potential body habitus, obesity and deconditioning.  The Veteran also reported discomfort and popping.  Loss of function due to flare ups could not be determined without resorting to mere speculation.

On September 2013 VA examination, the Veteran reported worsening of left hip condition, most of the time simultaneous with sciatica.  He reported an inability to stand or walk without aid or cane.  Physical examination revealed an antalgic gait.  The reflexes of the right and left patellar and Achilles were 2/4.  Strength testing was normal.  Heel walking, toe walking, and heel to toe walking were difficult due to poor balance.  Sensory examination was normal.  ROM testing of the left hip demonstrated flexion limited to 100 degrees, extension limited to 5 degrees, and abduction limited to 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no additional limitation in ROM of the hip and thigh following repetitive-use testing.  The examiner noted that results of ROM testing was suboptimal and partially reduced by deconditioning, body habitus and back condition.  Pain on palpation for the joints/soft tissue of the left hip was noted.   There was no ankylosis.  The examiner found intermediate degrees of residual weakness, pain and limitation of motion.  

An October 2013 VA treatment record notes constant bilateral hip pain with left worse.

At his March 2014 Board hearing, the Veteran testified that he had undergone hip replacements of both hips, but his left hip disability was worse.  He favored his right hip when ambulating.  He has fallen several times due to giving way of his hips.  He started using a cane to prevent future falls.  

After review of the evidence of record under the laws and regulations as set forth above, the Board finds that a 50 percent rating is warranted for the Veteran's left hip disability.  The minimum 30 percent rating following placement of a hip prosthesis contemplates some level of discomfort and loss of function and that medical records also show some contributions to the Veteran's pain and mobility deficits from disorders of the right hip and lower back. Nevertheless, the weight of medical evidence shows that symptoms that are present are best described as moderately severe.

A higher rating is not warranted because the evidence does not show markedly severe residual weakness, pain, or limitation of motion, required for a higher 70 percent rating.   The Veteran has reported intermittent left hip pain lasting 5 to 10 minutes per day.  He has also reported episodes of weakness, described as his hips "giving way."  Such descriptions of pain and weakness cannot be considered "markedly severe."  In addition, the Board notes that limitation of motion was not markedly severe.   Although both VA examiners noted a limited ROM, other factors such as body habitus, deconditioning, and back disability affected the Veteran's limitation of motion.  Finally, the September 2013 VA examiner specifically found that the Veteran's left hip replacement residuals resulted in intermediate-not severe-degrees of residual weakness, pain and limitation of motion.

The Board also considered whether a disability rating in excess of 50 percent for the Veteran's left hip disability under other potentially applicable diagnostic codes.  However, in the absence of evidence of, or disability comparable to, hip ankylosis, flail hip joint, or fracture, evaluation under Diagnostic Codes 5250, 5254, or 5255 would be inappropriate.

The Board has considered whether the Veteran is entitled to a separate disability rating for his residual post-operative scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (Scars must be considered separately).  In this regard, the September 2013 VA examination report reflects that the Veteran had a healed scar over the left hip that measured 10 square centimeters.  Under DC 7804, a 10 percent disability rating is assigned for superficial scars that are painful on examination.  As the evidence of record is not indicative of a painful post-operative scar, a separate compensable disability rating is not warranted in the instant case.

The Board has also considered whether staged ratings are appropriate in this case. See Hart, 21 Vet. App. at 505.  However, at no time during the relevant appeal period has the service-connected right hip disability more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

In short, the evidence of record more closely approximates the criteria for a 50 percent disability rating, but no more, for the Veteran's left hip disability.  To the extent that the preponderance of the evidence is against a disability rating in excess of 50 percent, the doctrine of reasonable doubt is not for application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). In this case, the Veteran's left hip disability is reasonably described as moderately severe residuals of pain, weakness and limitation of motion.  These are the symptoms that lead the Board to find that the criteria for a disability rating of 50 percent are met or approximated.  Accordingly, extraschedular rating consideration of the service-connected left hip disability is not warranted.




III.  Secondary Service Connection - back disability

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a). With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran claims that he is entitled to service connection for a back disability secondary to his left hip disability.  The Veteran does not claim, nor do his treatment records show any signs or symptoms of a back disability in service or until many years after service.

An April 1997 letter from the Veteran's treating orthopedic physician, Dr. E.D., indicated that the Veteran sustained a fracture dislocation of his left hip in 1969.  The Veteran had degenerative disc disease (DDD) that was exasperated from his hip injury.  Through the years the Veteran developed significant post traumatic arthritis of his left hip and back.

A July 1998 private treatment record noted that the Veteran's back was tender.  X-rays of his back showed rather significant degenerative disc disease (DDD) at 4-5 and 6-1/5-1. 

A September 2005 private treatment record noted that the Veteran was experiencing some back pain.  On examination, his back was stiff.  An MRI showed severe DDD at L4-5, moderate to severe right foraminal stenosis, and mild DDD at L5-S1.  

A March 2007 private treatment record notes 4 days of pain in his back and buttocks and down his left leg.  On examination, he had a lot of muscle spasm, and was neurologically intact.  

An April 2007 private MRI showed DDD, and mild facet joint arthritic changes without significant spinal canal stenosis.  

A December 2010 office note indicates that the Veteran presented with flare-up of his back pain.  This has been a problem off and on for years.  His initial injury was a fracture/dislocation of the hip in a fall in the 60s.  This led to subsequent arthritis in both hips and hip replacements.  He had flare-ups of back pain off and on documented in the records.  This has gotten worse over the last 2 weeks again.  The pain was across the lower back without an significant radiation into the legs at the time of examination.  The treating physician, Dr. J.M., believed that the Veteran's back problems were degenerative in nature and related to his original traumatic injury (fracture/dislocation of the hip in a fall in the 60s).  

On January 2011 VA examination, the Veteran reported that his back began to bother him after he dislocated his hip in 1969.  He experienced daily and constant pain at a level of 7 or 8 out of 10.  Pain increased with prolonged walking or standing.  On review of the claims file, the VA physician's assistant noted that the lumbar spine DDD and DJD diagnosed after service are consistent with natural age.  Therefore, it was less likely than not caused by or related to service or service-connected disability.  There was no nexus to left hip disability.  There was no objective evidence to support worsening beyond natural progression or aggravating due to left hip disability.

An April 2011 letter from the Veteran's treating physician, Dr. J.M., noted that the Veteran had been a patient with Mobile Bone and Joint since 1988, which subsequently became The Orthopedic Group.  The Veteran's prior treating physician (who is deceased) felt that the Veteran's low back disability was related to the in-service trauma.  

During a January 2014 office visit, the Veteran's treating orthopedic physician, Dr. J.W., opined that the Veteran's hip injury sustained in 1969 "may well have exacerbated his lumbar [DDD]."

Based on a review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's current diagnosed back disability is secondary to his service-connected left hip disability. 

The Board recognizes that the record contains competing medical opinions as to the etiology of the Veteran's current back disability.  Specifically, the January 2011 VA examination opinion is against a causal relationship between the Veteran's back disability and his left hip disability, while opinions related in letters dated in December 2010, April 2011, and January 2014 are in favor of a causal relationship.  The Board must thus determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71 (noting that "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

In this case, the opinion against a causal relationship was rendered by a physician's assistant, while the opinions in favor of a causal relationship were rendered by orthopedic physicians, having greater experience in the field of orthopedic diseases.   While not all of the private opinions noted review of the claims file, most cited to the Veteran's initial hip injury and subsequent manifestations of low back disability. 

In light of the foregoing, the Board finds that at a minimum the evidence is evenly balanced as to whether the Veteran's service connected left hip disability caused his 

low back disability.  As the reasonable doubt created by this approximate balance must be resolved in favor of the Veteran, entitlement to service connection for low back disability is warranted.  38 U.S.C.A. §§ 1110, 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (in enacting the benefit of the doubt rule, the nation, through Congress, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding veterans benefits).


ORDER

An increased rating of 50 percent for a left hip disability, but no greater, is granted.

Service connection for a low back disability, secondary to left hip disability, is granted.

REMAND

As the above grant of secondary service connection for a low back disability will affect the resolution of the Veteran's claim for TDIU, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998). As such, the RO must first implement the Board's above grant of secondary service connection for low back disability, including assigning a disability rating and effective date, and then readjudicate the Veteran's claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The Board's decision granting secondary service connection for low back disability should be implemented by the RO/AMC, including assigning a disability rating and an effective date. The Veteran should be properly notified thereof and of his appellate rights.

2.  Thereafter, the Veteran's claim of entitlement to TDIU should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


